Citation Nr: 1759122	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO. 14-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a stroke, to include as secondary to service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, T.O. and B.C.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2017. The transcript of that hearing is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim for residuals of a stroke, to include as secondary to service-connected ischemic heart disease. The Veteran contends that his stroke in July 2002 was caused by service-connected ischemic heart disease. Although service connection for ischemic heart disease was not granted until February 2012, and that grant is effective from November 2007, secondary service connection for the stroke is not precluded.  

In August 2011 VA medical opinion, the examiner opined that the Veteran did not have a current documented history of ischemic heart disease, consequently, the residuals of stroke cannot be secondary to ischemic heart disease and that ischemic heart disease does not cause stroke. The examiner further opined that the Veteran's aortic stenosis is definitely a likely candidate as the etiology of his stroke. 

However, the Veteran was diagnosed with IHD. In the disability questionnaire (DBQ) for ischemic heart disease (IHD), completed for the Veteran by the same examiner, states IHD includes coronary artery disease (CAD), and myocardial infarction (MI). The Veteran was diagnosed with an MI prior to his February 2006 bypass surgery. The Veteran was also already diagnosed with CAD and therefore diagnosed with IHD. In March 2012, a supplemental medical opinion was obtained. The examiner opined that there was no correlation, between the Veteran's CAD and his 2002 stroke. 

In May 2012, the Veteran submitted a private medical opinion by his treating cardiologist, who stated that although the Veteran's stroke preceded his cardiac surgery, the arthrosclerosis process had been ongoing and contributed to his stroke. The Veteran's cardiothoracic surgeon submitted a separate letter stating he agreed with the cardiologist's findings. The Veteran's primary care physician (PCP) also provided an opinion in July 2012, stating that the atherosclerotic disease is progressive over time and would more than likely have been present to a lesser degree at the time of the Veteran's stroke. 

Following the private opinions, another VA medical opinion was obtained in September 2012 to address the conflicting private opinions. The VA examiner stated the private opinions do not change their medical opinion. The examiner stated "Just because CAD is present at the time of a stroke, it does not mean it caused, or permanently aggravated the stroke. These two conditions can occur simultaneously, or not, but one does not cause the other, or vice versa." Since there are three opinions that conflict with the VA medical opinions, another VA examination is necessary to address the conflicting opinions in detail. 

The Veteran also submitted two more private opinions. In April 2013, the Veteran's PCP opined that is at least as likely that the Veteran's 2002 stroke was caused by environmental factors. In March 2017, the Veteran's cardiologist referenced an American Heart Association (AHA) article linking stress, hostility and depression with increased stroke risk. The Veteran's cardiologist opined it is as least as likely as not that the Veteran's stroke was caused by his service-connected mental health disability. This raises a new theory of service connection not previously adjudicated by the RO. The Veteran is service-connected for depressive disorder. 

Additionally, since this case is being remanded additional medical records should be obtained and associated with the file. Private medical records in the file document that the Veteran was admitted to the hospital from the emergency department and underwent a cardiac stress test in 1996. These records are not in the claims file. Additionally, the records pertaining to the Veteran's MI that precipitated his bypass surgery are not associated with the file. The RO should obtain and associate these records with the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran during his 1996 cardiac event and his myocardial infarction following his 2002 stroke. After securing the necessary release, take all appropriate action to obtain these records and associate them with the claims file.

2. After completion of the foregoing, schedule the Veteran for a VA examination with a qualified medical professional, other than the examiner who provided the September 2012 examination, if possible, to provide an opinion as to the nature and likely etiology of the Veteran's 2002 stroke.

The claims file, including this remand and copies of all pertinent records, should be made available to the examiner for review. The Veteran should be scheduled for an examination and any other necessary testing if the examiner believes it is necessary for the the opinion. 

After reviewing the record, the examiner should answer the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's stroke is causally related to his ischemic heart disease or atherosclerotic heart disease.

In answering this question, the examiner should consider, and discuss as necessary, if coronary artery disease or arthrosclerosis is found to exist at the time of the Veteran's 2002 stroke, could this underlying condition be causally related to the 2002 stroke (with 50 percent or greater probability). 

The examiner should consider, and discuss as necessary the private medical opinions submitted in May 2012 and July 2012.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's stroke is causally related to his service-connected depressive disorder.

In answering this question, the examiner should consider, and discuss as necessary the private medical opinions submitted in April 2013 and July 2017 referencing an AHA article discussing a link between stress, hostility and depression with stroke.

The examiner may NOT rely on the fact that the Veteran was not service connected for ischemic heart disease at the time he had his 2002 stroke for any negative medical nexus opinion or rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


